IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,023




EX PARTE LEONARD REED, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1073597W IN CRIMINAL DISTRICT COURT NO. 3
FROM TARRANT COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft and
sentenced to two (2) years’ imprisonment. He did not appeal his conviction. 
            Applicant alleges inter alia that he has already been prosecuted and convicted for this offense
in municipal court and that his subsequent conviction for the same offense in Criminal District Court
No. 3 violates the Double Jeopardy clause of the United States Constitution. 
            The trial judge has entered findings of fact and conclusions of law recommending that relief
be granted.  Specifically, the trial judge found that the charges in this case were initially brought in
municipal court, that Applicant pleaded guilty, and the municipal judge entered a judgment on May
21, 2008.  The State subsequently brought the same charges in Criminal District Court No. 3,
Applicant pleaded guilty, and the district judge entered a judgment on August 16, 2007.   The trial
judge found that Applicant was prosecuted twice for the same offense in violation of the Double
Jeopardy clause.  We agree.
            Relief is granted.  The judgment in Cause No. 1073597W in the Criminal District Court No.
3 of Tarrant County is set aside, and Applicant is remanded to the custody of the Sheriff of Tarrant
County to answer the charges against him.  Applicant’s remaining claims are dismissed.  See Ex
parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
            

Delivered: October 15, 2008
Do Not Publish